170




        "2. Inthe ~ntmmh        -8     aemf‘umd-
    fwl,Wtilthsnon-reeldentomer ofLot6havea
    coaapletaaeienw, to a suit brought to %nfor%a
    paywant of taxee 6s~sesea against w&x propertyt
         '8. Sf the ~~annetbe         le&lyrefuad-
    Bd, is them ianyother legal method by *oh yrs.
    Perry astyobtain relief from the unfortumatesit-
    wtionlrhiahahef~hemalflnt'
         wauil1xnlniimrthe parn@-apheof our Opi.asoaM
oorrcsp6~ well your CQlsstitmaI
                             abwo u%t forth.
          1. !Rmtaseu paUlby War Fev,uhieh        hne
gone to the 8tat8, or whiah are h%ld by the 6olleater for
the Btate, may not be robataf or repaid to UFO. rperrg.
Artiiclovs.Is,6%Iation6, of our constitutiondeolaree;
         "no umay sballb0 arwxlfronltheTPeaa-
    ury but in pysuane0 of a 8p9olfia approprta-
    tionImaeby1aw,"
          itithroqleut M We    idata     mrrttur,our opin-
ions X08. O-1742 8m¶ O-2051 are in pd.nt mkl a%elusve.
          me Oounty a hwwor, amy 1fiwfullJr  return to m6.
Bemy nxmey p&l by her der     the mhtafre 5f faat 88t forth
by you, and it ie the County's &Uty to moLe 8mh roftma.
This is the ordinary rule OS equity applioablo to thb re-
w-m-y of poney pa&l udor a w&stake    of fact. Claok fr Tap
lor Oounty, 3 Will) Civ. Cae. Ct. of App.,See. 202; Barth
vs. Jsetor, 3 IWilli cir. Gwb. Ct. uf App.,SBt. 22333l&&alke
vs. firown,l&$66. Wr 42Dl ClPrk Y8+ BrerPlef,270 6e Il.101)Ot
Jwatt Gtate Bank Y'P). Cormimm late1 33fu&,l$T S. W. 747.
S%Q also our opalotl Boo.O-2033.
                                                             171
iion. Hobert E. KirkpbtriOk - P6ge 3




333 6. W. 731; Clftm~e.Bradley, 210 Be W. 1060.    our
Oplnlons Nos. Q-5266 mu% O-1949 are in point an¶ de&a-
iv0   ld    thzis   question.

           2.  wo #rat% M answer to your question NO. 2
beoz&uso it irknot the duty or pritilega of t&i0 depart-
ment to rendor o#aiooa for the baef'it of privets pw-
zons only. This question does not oonoerm any duty im-
      by 18U UpOn IUQ’ ~ff%Or
pOPt3ii                        Of  thiSI f&tat%t.0 WbOm -0
we    the    duty    of   eaYiO6.




           Coploa of departsmmt81 opinionsaboveoited
ciro enelosma hm'emith.